Table Of Contents As filed with the Securities and Exchange Commission on November 25, 2014 Registration No.333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 OXFORD IMMUNOTEC GLOBAL PLC (Exact name of registrant as specified in its charter) England and Wales (State or other jurisdiction of incorporation or organization) 98-1133710 (I.R.S. Employer Identification No.) 94C Innovation Drive, Milton Park Abingdon OX14 4RZ, United Kingdom +44 (0)1235 442780 (Address, including zip code and telephone number, including area code, of registrant’s principal executive offices) Peter Wrighton-Smith, Ph.D. Chief Executive Officer Oxford Immunotec Global PLC 94C Innovation Drive Milton Park, Abingdon OX14 4RZ United Kingdom Tel: +44 (0)1235 442780 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies To: Elizabeth M. Keiley Oxford Immunotec Global PLC 700 Nickerson Road, Suite 200 Marlborough, MA 01752 Telephone: (508) 481-4648 Keir D. Gumbs Covington & Burling LLP 1201 Pennsylvania Ave. NW Washington, DC 20002 Telephone: (202) 662-5500 Approximate date of commencement of proposed sale to the public: From time to time after this registration statement becomes effective. If the only securities being registered on this Form are being offered pursuant to dividend or interest reinvestment plans, please check the following box. ☐ If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, check the following box. ☒ If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act of 1933, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ☐ If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act of 1933, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ☐ If this Form is a registration statement pursuant to General Instruction I.D. or a post-effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule 462(e) under the Securities Act of 1933, check the following box. ☐ If this Form is a post-effective amendment to a registration statement filed pursuant to General Instruction I.D. filed to register additional securities or additional classes of securities pursuant to Rule 413(b) under the Securities Act of 1933, check the following box. ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Securities Exchange Act of 1934. ☐Large Accelerated Filer ☐AcceleratedFiler ☒Non-Accelerated Filer (Do not check if a smaller reporting company) ☐SmallerReportingCompany (Do not check if a smaller reporting company) Table Of Contents CALCULATION OF REGISTRATION FEE Titleof Each Class of Securities to be Registered Amount to be Registered(1 ) Proposed Maxim um Aggregate OfferingPrice(2) Amount of
